In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    Nos. 07-20-00013-CR
                                         07-20-00014-CR
                                         07-20-00015-CR
                                         07-20-00016-CR


                      CEDRIC DEWAYNE MCNEAL, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 181st District Court
                                     Potter County, Texas
 Trial Court Nos. 76,641-B, 76,642-B, 76,722-B, 77,067-B, Honorable Dan L. Schaap, Presiding

                                     January 8, 2021
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.

       Cedric Dewayne McNeal, appellant, appeals the trial court’s judgments convicting

him of 1) aggravated assault with a deadly weapon, 2) interference with emergency

request for assistance, 3) assault causing bodily injury of a member of the family or

household, and 4) violation of a protective order. After accepting a guilty plea and

following the plea agreement, the trial court placed appellant on 6 years’ deferred

adjudication probation on all charges except the charge for the interference with
emergency request for which he received 5 years’ deferred probation. Subsequently, the

State moved the trial court to adjudicate appellant’s guilt in the cause. After a hearing on

the motion, the trial court found appellant violated conditions of his probation and

adjudicated him guilty. Then, it sentenced him to eight years in prison on all charges save

for the interference with emergency request; it levied a twelve-month sentence in a state

jail facility with regards to it. Appellant now appeals.

       Appellant’s counsel has filed a motion to withdraw together with an Anders1 brief.

Through those documents, she certifies to the Court that, after diligently searching the

record, the appeal is without merit. Accompanying the brief and motion is a copy of a

letter sent by counsel to appellant informing the latter of counsel’s belief that there is no

reversible error and of appellant’s right to file a pro se response to counsel’s Anders brief.

So too did counsel provide appellant with a copy of the clerk’s and reporter’s records,

according to the letter. Appellant filed a response on December 17, 2020.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal. They concerned, among other topics, 1) the original

plea of guilt, 2) evidence to support appellant’s probation violations, 3) sentencing, and

4) ineffective counsel. However, she then explained why the issues lacked merit. We

conducted our own review of the record and reviewed the pro se response to uncover

arguable error. This was done per In re Schulman, 252 S.W.3d 403 (Tex. Crim. App.

2008), and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991) (en banc). No

arguable issues were discovered.




       1   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                     2
       However, our review did reveal various discrepancies between the record and

statements in the trial court’s written judgments. First, in the latter and under the heading

“Plea to Motion to Adjudicate,” the trial court represented that appellant pled true to the

motion to adjudicate. This is accurate, in part. The appellate record shows appellant pled

true to all of the allegations except one. The one to which he did not plead true concerned

his commission of a new offense by assaulting Dancer. Second, under the heading

“Terms of the Plea Bargain (if any) . . . the trial court had entered Eight (8) Years

Institutional Division, TDCJ.” There was no plea bargain. Third, each judgment states

that appellant waived his right to appeal and was not granted the right to appeal. Those

too were shown to be inaccurate by the record.

       When the oral pronouncement of the sentence and the written judgment vary, the

former controls. Ette v. State, 559 S.W.3d 511, 516 (Tex. Crim. App. 2018). Furthermore,

this Court has the authority to modify a trial court’s judgment to make the record speak

the truth when it has the requisite data and information. See TEX. R. APP. P.

43.2(b); French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (en banc). Based

on this authority and the reporter’s record of the adjudication hearing, we modify the

written judgments to state that 1) appellant pled true to all the allegations in the State’s

motion except that regarding a new offense relating to an assault upon Dancer, 2) there

was no plea bargain in the adjudication hearing, and 3) appellant did not waive his right

to appeal and was not denied permission to appeal.

       Furthermore, we note that appellant was assessed $1,600 in attorney’s fees when

he initially pled guilty and was placed on probation in trial court cause number 76641-B-

CR, appellate cause number 07-20-00013-CR on March 28, 2019. No appeal was taken



                                             3
from this order. Subsequently, after his probation was revoked, appellant was assessed

the original $1,600 and an additional $1,800 in attorney’s fees. We, further, note that in

the judgment adjudicating appellant’s guilt, the trial court made a finding that “[appellant]

has financial resources that enable [appellant] to offset in part or in whole the cost of the

legal services provided to [appellant]. Therefore, the Court ORDERS [appellant] to pay

AS PER ATTACHED BILL OF COSTS as court costs to the County. Tex. Code Crim.

Proc. art. 26.05(g).” We do not find evidence of record supporting this finding.

       Attorney’s fees are compensatory and non-punitive. Armstrong v. State, 340

S.W.3d 759, 767 (Tex. Crim. App. 2011). If a trial court “determines that a defendant has

financial resources that enable the defendant to offset in part or in whole the costs of legal

services provided” by a court-appointed attorney, the court has authority to order a

convicted defendant to pay “the amount that [it] finds the defendant is able to

pay.” See TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2020). A trial court errs

if it orders reimbursement of court-appointed attorney’s fees without record evidence

demonstrating a defendant’s financial resources to offset the costs of legal services.

Shead v. State, No. 07-15-00164-CV, 2015 Tex. App. LEXIS 8411, at *6–7 (Tex. App.—

Amarillo Aug. 11, 2015, no pet.) (mem. op., not designated for publication). Furthermore,

the Texas Court of Criminal Appeals has held that a complaint concerning the

assessment of court-appointed attorney’s fees as a condition of community supervision

is forfeited if not raised by direct appeal at the time community supervision was first

imposed. Riles v. State, 452 S.W.3d 333, 338 (Tex. Crim. App. 2015) (citing Wiley v.

State, 410 S.W.3d 313, 320-21 (Tex. Crim. App. 2013), Manuel v. State, 994 S.W.2d 658,

661-62 (Tex. Crim. App. 1999)); Shead v. State, 2015 Tex. App. LEXIS 8411, at *6–7.



                                              4
      Therefore, in trial court cause number 76641-B-CR, we delete the improper

assessment of $1,800 for court-appointed attorney’s fees from the total assessment of

$4,299.00. Accordingly, the motion to withdraw is granted and the judgments are affirmed

as modified.2

                                                                     Brian Quinn
                                                                     Chief Justice


Do not publish.




      2   Appellant has the right to file a petition for discretionary review with the Court of Criminal Appeals.

                                                       5